Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 8-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ordonez (US 20190325247 A1), and further in view of Reisswig (US 20220171967 A1).
Regarding claims 1 and 15, Ordonez discloses receiving an electronic record comprising a scan of a physical document (Fig 2: scanned copy of receipt); generating, automatically, a first boundary, defined according to the coordinate system, around a first set of recognized characters in the scan ([0063] the OCR processor component 112 can determine the vertical coordinate of each word fragment (or word) based on vertical coordinates associated with the corresponding bounding box); generating, automatically, a second boundary, defined according to the coordinate system, around a second set of recognized characters in the scan (Fig 2. Boundaries on a plurality of sections which then can be shown in detail on figure 4), wherein the first set of recognized characters are physically separated in the scan by at least a predetermined distance with respect to the coordinate system (Fig 4, fig 5a, ref 506 and [0018] The method can include comparing, for each pair of adjacent word fragments in a text line of the plurality of text lines, the respective normalized horizontal distance between the pair of adjacent word fragments to a threshold value); generating, automatically, a comparison value by comparing a first location of the first boundary to a second location of the second boundary, relative to the coordinate system ([0042] A data processing system can compute or determine distances between horizontally adjacent word fragments and normalize the determined distances by a size of the receipt. For example, the data processing system can normalize the determined distances by a width of receipt or a width of text in the receipt. The data processing can identify adjacent word fragments that are eligible for (or candidates for) merging based on the normalized distances. For example, adjacent word fragments with respective normalized distances smaller than a threshold value can be candidates for merging, while those normalized distances greater than the threshold value are considered for merging). Ordonez does not disclose establishing a coordinate system, unique to the electronic record, for the scan, and associating, in storage, the first set of recognized characters with the second set of recognized characters, responsive to the comparison value satisfying a rule.
In a similar field of endeavor of document detection, Reisswig teaches establishing a coordinate system, unique to the electronic record, for the scan ([0044] That is, the position information indicates the location of characters in document 120 such as via coordinates or a grid-based system); and associating, in storage, the first set of recognized characters with the second set of recognized characters, responsive to the comparison value satisfying a rule ([0034] a semantic class (or class) may be the different types of words found in an invoice document such as invoice number, vendor name, and vendor address. CNN 134 may be trained to identify the invoice number, the vendor name, and the vendor address (among other classes) when analyzing the character grid. By associating words from document 120 with a corresponding class (e.g., named entity), document processor 130 may provide semantic meaning to document 120. When analyzing an invoice, for example, document processor 130 may further extract invoice information such as product descriptions, the quantity of a purchase, the price of a purchase, or the amount of a purchase.).
It would have been obvious to one of ordinary skill in the art to combine Ordonez’s disclosure with Reisswig’s teaching to be able to extract information from a document into a computer that accurately matches the information of a physical document.
Regarding claims 2 and 16, Ordonez discloses wherein the rule comprises an alignment criterion between the first location and the second location, relative to the coordinate system ([0080] FIG. 6B shows a cost matrix 604 depicting costs of aligning word fragments of one column with word fragments of another column according to the Needleman-Wunsch alignment approach).
Regarding claims 3 and 17, Ordonez does not disclose categorizing the first set of recognized characters and the second set of recognized characters according to a policy based, at least in part, on the first location and the second location.
In a similar field of endeavor of document detection, Reisswig teaches categorizing the first set of recognized characters and the second set of recognized characters according to a policy based, at least in part, on the first location and the second location ([0027] Examples of classes when document 120 is implemented as an invoice include a document identifier such as an invoice number, different categories of information such as quantity and price, date information, summary sale information and named entity information. (quantity and price on a receipt are usually found in different locations from each other)).
It would have been obvious to one of ordinary skill in the art to combine Ordonez’s disclosure with Reisswig’s teaching to be able to extract information from a document into a computer that accurately matches the information of a physical document.
Regarding claims 4 and 18, Ordonez discloses based on a vertical distance down from an origin of coordinate system ([0063] The OCR processor component 112 can determine the vertical coordinate of each word fragment (or word) as part of processing the input image to recognize text therein, and provide the determined vertical coordinates with (or as part of) the output extracted OCR data). Ordonez does not disclose categorizing the first set of recognized characters and the second set of recognized characters according to a policy based, at least in part, on the first location and the second location, wherein the policy comprises a set of probabilities that the first set of recognized characters belongs to a selected category type, from among a plurality of category types.
In a similar field of endeavor of document detection, Reisswig teaches categorizing the first set of recognized characters and the second set of recognized characters according to a policy based, at least in part, on the first location and the second location ([0027] Examples of classes when document 120 is implemented as an invoice include a document identifier such as an invoice number, different categories of information such as quantity and price, date information, summary sale information and named entity information), wherein the policy comprises a set of probabilities that the first set of recognized characters belongs to a selected category type, from among a plurality of category types ([0034] a semantic class (or class) may be the different types of words found in an invoice document such as invoice number, vendor name, and vendor address. CNN 134 may be trained to identify the invoice number, the vendor name, and the vendor address (among other classes) when analyzing the character grid. By associating words from document 120 with a corresponding class (e.g., named entity), document processor 130 may provide semantic meaning to document 120. When analyzing an invoice, for example, document processor 130 may further extract invoice information such as product descriptions, the quantity of a purchase, the price of a purchase, or the amount of a purchase).
It would have been obvious to one of ordinary skill in the art to combine Ordonez’s disclosure with Reisswig’s teaching to be able to extract information from a document into a computer that accurately matches the information of a physical document.
Regarding claims 5 and 19, Ordonez discloses generating the comparison value comprises determining whether the first location and the second location are about horizontally aligned with respect to the coordinate system ([0014] The at least one processor can compare, for each pair of adjacent word fragments in a text line of the plurality of text lines, the respective normalized horizontal distance between the pair of adjacent word fragments to a threshold value); and associating comprises assigning the first set of recognized characters as a category and assigning the second set of recognized characters as a value for the category (Fig 4, ref 402 item list in category , ref 408 prices for item list).
Regarding claim 8, Ordonez discloses identifying an alphanumeric pattern in at least one of the first set of recognized characters and the second set of recognized characters ([0097]  The plurality of predefined expressions can represent formats, structures, or patterns of words that typically or likely appear in the input image. For example, the plurality of predefined expressions can represent words commonly used in receipts, such as price values or item codes or identifications (IDs). The plurality of predefined expressions can include a predefined expression representing a pattern of price values, such as the pattern \d+[.]\d{2} including a digit followed by “.” which is also followed by two digits.). Ordonez does not disclose and categorizing the first set of recognized characters and the second set of recognized characters according to the alphanumeric pattern. 
In a similar field of endeavor of document detection, Reisswig teaches and categorizing the first set of recognized characters and the second set of recognized characters according to the alphanumeric pattern ([0027] Examples of classes when document 120 is implemented as an invoice include a document identifier such as an invoice number, different categories of information such as quantity and price, date information, summary sale information and named entity information.).
It would have been obvious to one of ordinary skill in the art to combine Ordonez’s disclosure with Reisswig’s teaching to be able to extract information from a document into a computer that accurately matches the information of a physical document.
Regarding claim 9, Ordonez discloses identifying an alphanumeric pattern in at least one of the first set of recognized characters and the second set of recognized characters ([0097]  The plurality of predefined expressions can represent formats, structures, or patterns of words that typically or likely appear in the input image. For example, the plurality of predefined expressions can represent words commonly used in receipts, such as price values or item codes or identifications (IDs). The plurality of predefined expressions can include a predefined expression representing a pattern of price values, such as the pattern \d+[.]\d{2} including a digit followed by “.” which is also followed by two digits). 
Ordonez does not disclose categorizing the first set of recognized characters and the second set of recognized characters according to the alphanumeric pattern; and further categorizing the first set of recognized characters and the second set of recognized characters also according to the first location and the second location.
In a similar field of endeavor of document detection, Reisswig teaches categorizing the first set of recognized characters and the second set of recognized characters according to the alphanumeric pattern ([0027] Examples of classes when document 120 is implemented as an invoice include a document identifier such as an invoice number, different categories of information such as quantity and price, date information, summary sale information and named entity information); and further categorizing the first set of recognized characters and the second set of recognized characters also ([0027] Examples of classes when document 120 is implemented as an invoice include a document identifier such as an invoice number, different categories of information such as quantity and price, date information, summary sale information and named entity information.) according to the first location and the second location ([0029] Bounding boxes may be represented as a pixel-wise tensor or a multi-dimensional array which provide coordinate locations of the separate instances in document 120.).
It would have been obvious to one of ordinary skill in the art to combine Ordonez’s disclosure with Reisswig’s teaching to be able to extract information from a document into a computer that accurately matches the information of a physical document.
Regarding claim 10, Ordonez discloses a data repository storing ([0003] At least one aspect relates to a computer system for assigning word fragments to lines of text in optical character recognition (OCR) extracted data. The computer system can include at least one processor and a memory storing computer code instructions. Paragraphs 44-45): a first boundary, defined according to the coordinate system, around a first set of recognized characters in the scan ([0063] the OCR processor component 112 can determine the vertical coordinate of each word fragment (or word) based on vertical coordinates associated with the corresponding bounding box), a second boundary, defined according to the coordinate system, around a second set of recognized characters in the scan (Fig 2. Boundaries on a plurality of sections which then can be shown in detail on figure 4), wherein the first set of recognized characters are physically separated in the scan by at least a predetermined distance with respect to the coordinate system (Fig 4, fig 5a, ref 506 and [0018] The method can include comparing, for each pair of adjacent word fragments in a text line of the plurality of text lines, the respective normalized horizontal distance between the pair of adjacent word fragments to a threshold value.), a comparison value that quantifies a degree of difference, relative to the coordinate system, between a first location of the first boundary and a second location of the second boundary ([0042] A data processing system can compute or determine distances between horizontally adjacent word fragments and normalize the determined distances by a size of the receipt. For example, the data processing system can normalize the determined distances by a width of receipt or a width of text in the receipt. The data processing can identify adjacent word fragments that are eligible for (or candidates for) merging based on the normalized distances. For example, adjacent word fragments with respective normalized distances smaller than a threshold value can be candidates for merging, while those normalized distances greater than the threshold value are considered for merging.) and a rule that quantitatively defines when the first set of recognized characters is deemed associated with the second set of recognized characters ([0080] FIG. 6B shows a cost matrix 604 depicting costs of aligning word fragments of one column with word fragments of another column according to the Needleman-Wunsch alignment approach.); a processor in communication with the data repository (Fig 1, ref 112); and an application services platform configured, when executed by the processor, to (Fig 1, ref 134): receive the electronic record, establish the coordinate system (Fig 1, ref 110 and [0041] a data processing system can cluster word fragments generated or output by the OCR tool into clusters of word fragments based on vertical coordinates of the word fragments.), generate, automatically, the first boundary and the second boundary (Fig 2. Boundaries on a plurality of sections which then can be shown in detail on figure 4), generate, automatically, the comparison value by comparing the first location of the first boundary to a second location of the second boundary ([0042] A data processing system can compute or determine distances between horizontally adjacent word fragments and normalize the determined distances by a size of the receipt. For example, the data processing system can normalize the determined distances by a width of receipt or a width of text in the receipt. The data processing can identify adjacent word fragments that are eligible for (or candidates for) merging based on the normalized distances. For example, adjacent word fragments with respective normalized distances smaller than a threshold value can be candidates for merging, while those normalized distances greater than the threshold value are considered for merging.).
Ordonez does not disclose an electronic record comprising a scan of a physical document, a coordinate system, unique to the electronic record, for the scan, determine that the comparison value satisfies the rule, and associate, in the data repository, the first set of recognized characters with the second set of recognized characters when the rule is satisfied.
In a similar field of endeavor of document detection, Reisswig teaches data repository storing: an electronic record comprising a scan of a physical document, a coordinate system, unique to the electronic record, for the scan ([0044] That is, the position information indicates the location of characters in document 120 such as via coordinates or a grid-based system.), determine that the comparison value satisfies the rule, and associate, in the data repository, the first set of recognized characters with the second set of recognized characters when the rule is satisfied ([0034] a semantic class (or class) may be the different types of words found in an invoice document such as invoice number, vendor name, and vendor address. CNN 134 may be trained to identify the invoice number, the vendor name, and the vendor address (among other classes) when analyzing the character grid. By associating words from document 120 with a corresponding class (e.g., named entity), document processor 130 may provide semantic meaning to document 120. When analyzing an invoice, for example, document processor 130 may further extract invoice information such as product descriptions, the quantity of a purchase, the price of a purchase, or the amount of a purchase.).
It would have been obvious to one of ordinary skill in the art to combine Ordonez’s disclosure with Reisswig’s teaching to be able to extract information from a document into a computer that accurately matches the information of a physical document.
Regarding claim 11, Ordonez discloses an image extraction service, executable by the processor to perform optical character recognition on the physical document (Fig. 2, OCR on receipt being performed).
Regarding claim 12, Ordonez discloses a web interface, executable by the processor to (Fig 1, ref 132): receive the electronic record comprising the scan of the physical document (Fig 1, ref 110); and present extracted image data to a graphical user interface of a user device (Fig 1, data is shared within the network through the client device).
Regarding claim 13, Ordonez discloses an image data extraction service, executable by the processor to perform optical character recognition on the physical document (Fig. 2, OCR on receipt being performed); and a data stream management service, executable by the processor to coordinate data communications between the application services platform and the image data extraction service ([0045] The data processing system 102 can be communicatively coupled to a plurality of client devices 128 and one or more computing devices 130 via a communications network 132.).
Regarding claim 14, Ordonez discloses a financial management application ([0053] The client application 134 can include, for example, a personal spending monitoring application that provides tools for monitoring, analyzing, and/or presenting information indicative of spending. Upon receiving receipt images, the data processing system 102 can extract and analyze corresponding data.), executable by the processor to categorize the first set of recognized characters and the second set of recognized characters according to a policy based ([0055] The data processor component 108 can use data output by the OCR processor component 112 or the OCR post-processing component 114 to generate or update the statistical data 120. For instance, the data processing component 108 can update purchase quantities (e.g., of a product, service, product category or service category), purchase dates, purchase locations, or a combination thereof based on data extracted from receipt images 116.), at least in part, on the first location and the second location (Fig 4, multiple locations and fig 6d (itemized digital receipt arranged in order)).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ordonez (US 20190325247 A1), in view of Reisswig (US 20220171967 A1), and further in view of Gal (US 20210248367 A1).
Regarding claim 6, Ordonez discloses the physical document comprises a receipt (Fig. 2, ref 202); and the second set of recognized characters comprises a dollar value (fig 2, ref 208 total 4.35). Ordonez does not disclose the first set of recognized characters comprises a transaction type. 
In a similar field of endeavor of receipt detection, Gal teaches the first set of recognized characters comprises a transaction type (Fig 1, ref 102 (transaction type in Euros)). 
It would have been obvious to one of ordinary skill in the art to combine Ordonez’s disclosure with Gal’s teaching to create a graph representation which encodes the spatial direction of neighboring nodes, and a framework with which to apply convolutions and pooling operations on the graph representation.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ordonez (US 20190325247 A1), in view of Reisswig (US 20220171967 A1), and further in view of Schlosser (US 20180025340 A1).
Regarding claim 7, Ordonez does not disclose wherein categorizing is based, at least in part, on the first location and the second location relative to the coordinate system.
In a similar field of endeavor of document detection, Reisswig teaches wherein categorizing is based, at least in part, on the first location and the second location relative to the coordinate system ([0027] Examples of classes when document 120 is implemented as an invoice include a document identifier such as an invoice number, different categories of information such as quantity and price, date information, summary sale information and named entity information).
It would have been obvious to one of ordinary skill in the art to combine Ordonez’s disclosure with Reisswig’s teaching to be able to extract information from a document into a computer that accurately matches the information of a physical document.
Ordonez and Reisswig do not disclose categorizing automatically, in a financial management application, a transaction type and a dollar value present on the physical document.
In a similar field of endeavor of receipt capturing, Schlosser teaches categorizing automatically, in a financial management application, a transaction type and a dollar value present on the physical document ([0076] Categorization components may operate to automatically categorize the receipt data based on the purchase. This categorization may be typically be across the category of goods).
It would have been obvious to one of ordinary skill in the art to combine Ordonez and Reisswig’s disclosure with Schlosser’s teaching to itemize purchases in a receipt through an app to improve expense management. 
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ordonez (US 20190325247 A1), in view of Reisswig (US 20220171967 A1), in view of Gal (US 20210248367 A1) and further in view of Schlosser (US 20180025340 A1)
Regarding claim 20, Ordonez discloses generating the comparison value comprises determining whether the first location and the second location are about horizontally aligned with respect to the coordinate system ([0014] The at least one processor can compare, for each pair of adjacent word fragments in a text line of the plurality of text lines, the respective normalized horizontal distance between the pair of adjacent word fragments to a threshold value.), associating comprises assigning the first set of recognized characters as a category and assigning the second set of recognized characters as a value for the category (Fig 4, ref 402 item list in category , ref 408 prices for item list); the physical document comprises a receipt (Fig 2). Ordonez does not disclose wherein categorizing is based, at least in part, on the first location and the second location relative to the coordinate system. 
In a similar field of endeavor of document detection, Reisswig teaches wherein categorizing is based, at least in part, on the first location and the second location relative to the coordinate system ([0027] Examples of classes when document 120 is implemented as an invoice include a document identifier such as an invoice number, different categories of information such as quantity and price, date information, summary sale information and named entity information).
It would have been obvious to one of ordinary skill in the art to combine Ordonez’s disclosure with Reisswig’s teaching to be able to extract information from a document into a computer that accurately matches the information of a physical document.
Ordonez and Reisswig do not disclose the first set of recognized characters comprises a transaction type, and the second set of recognized characters comprises a dollar value; the transaction type and the dollar value. 
In a similar field of endeavor of receipt detection, Gal teaches the first set of recognized characters comprises a transaction type, and the second set of recognized characters comprises a dollar value (Fig 1, ref 102 (transaction type as cash which costs 4 Euros)); the transaction type and the dollar value (Fig 1, ref 102 (transaction type as cash which costs 4 Euros)). 
It would have been obvious to one of ordinary skill in the art to combine Ordonez’s disclosure with Gal’s teaching to create a graph representation which encodes the spatial direction of neighboring nodes, and a framework with which to apply convolutions and pooling operations on the graph representation.
Ordonez, Reisswig and Gal do not disclose categorizing automatically, in a financial management application. 
In a similar field of endeavor of receipt capturing, Schlosser teaches categorizing automatically, in a financial management application ([0076] Categorization components may operate to automatically categorize the receipt data based on the purchase. This categorization may be typically be across the category of goods).
It would have been obvious to one of ordinary skill in the art to combine Ordonez, Reisswig and Gal’s disclosure with Schlosser’s teaching to itemize purchases in a receipt through an app to improve expense management. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20220318315 A1, US 20220129691 A1, US 20210357633 A1, US 11176549 B2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A NASHER whose telephone number is (571)272-1885. The examiner can normally be reached Mon - Fri 0800 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AHMED A NASHER/Examiner, Art Unit 2666                                                                                                                                                                                                        
/EMILY C TERRELL/Supervisory Patent Examiner, Art Unit 2666